1

                                 IN THE DISTRICT COURT OF GUAM
2

3      TAKECARE INSURANCE COMPANY,                                  Case No. 1:19-cv-00126
       INC.,
4

5              Plaintiff,                                       ORDER DECLARING
       vs.                                                      PUBLIC LAW 35-2
6                                                               UNCONSTITUTIONAL
       EDWARD BIRN, in his official capacity as
7
       Director of the Department of Administration,
8      and KRISTINA L. BAIRD, in her official
       capacity as Administrator of the Courts,
9
               Defendants.
10

11
             On February 17, 2021, this Court issued its Decision and Order denying Defendants Edward
12
     Birn and Kristina L. Baird’s separate motions for summary judgment (“Decision and Order,” ECF No.
13
     133) on Plaintiff TakeCare Insurance Company, Inc.’s (“TakeCare”) sole remaining 42 U.S.C. § 1983
14
     claim to declare Guam Public Law 35-2 as an improper and unconstitutional delegation of authority
15

16
     and for an injunction against its enforcement. Public Law 35-2, codified at 4 G.C.A. § 4302(c)(12), is

17   a Guam statute that mandates GovGuam health insurance negotiating teams to consider only those

18   entities that have all public and private hospitals in-network. (Ex. A “PL 35-2” to Baird Decl., ECF

19   No. 89-2.)
20
             TakeCare subsequently filed a motion for a preliminary injunction against Birn after he, as
21
     Director of the Department of Administration (“DOA”), published on April 22, 2021 DOA’s Request
22
     for Health Proposals (“RFHP”) for Fiscal Year 2022 for the Government of Guam’s group health
23

24                                                     1




                  Case 1:19-cv-00126 Document 153 Filed 05/25/21 Page 1 of 3
     insurance program. (ECF No. 144.) In his response to the motion, Birn acknowledged that the Court’s
1

     Decision and Order “cemented the Guam statute as an unconstitutional delegation of legislative
2

3    authority ‘repugnant to the due process clause of the Fourteenth Amendment.’” (Birn Opp’n at 2,

4    citing Decision and Order at 32, ECF No. 149.) Defendant Baird separately filed her Request for

5    Clarification of the Court’s Decision and Order. (Request, ECF No. 150.) She notes that the Court has
6    not issued a declaratory judgment that PL 35-2 is an improper and unconstitutional delegation of power
7
     by the Guam Legislature nor a declaration of the rights of the parties including government officials
8
     (i.e., procurement officers) relative to PL 35-2. (Id. at 4.) Thus, Baird concludes, “PL 35-2 remains in
9
     effect and procurement officers are mandated to include the requirements set forth in PL 35-2 in their
10
     RFHPs.” (Id.) Citing Federal Rule of Civil Procedure 56(g), Baird seeks the Court’s prompt guidance
11
     because the Guam Judiciary also recently issued its own RFHP on May 7, 2021. (Id.)
12

13
            The preliminary injunction matter came on for a hearing on May 20, 2021, at which time the

14   Court sua sponte granted partial summary judgment in favor of TakeCare pursuant to Federal Rule of

15   Civil Procedure 56(f)(1) for its claim for declaratory judgment, for the same reasons stated in the

16   Court’s Decision and Order and expressly adopted herein, after notice to the parties at the hearing and
17
     without any objections for any possible further briefing or arguments. In particular, the Court relies
18
     on the United States Supreme Court’s reasoning in State of Washington ex rel. Seattle Title Trust Co.
19
     v. Roberge, 278 U.S. 116, 118 (1928), to conclude that Public Law 35-2, which requires a bidder to
20
     have an in-network service with all public and private hospitals on Guam, is an improper delegation
21
     of power by the Guam Legislature that allows a private entity such as Guam Regional Medical City to
22

23
     unilaterally determine what entities may participate in and ultimately win a contract for the health

24                                                      2




                 Case 1:19-cv-00126 Document 153 Filed 05/25/21 Page 2 of 3
     insurance coverage for all government of Guam employees through the Requests for Proposals issued
1

     by Defendants Birn for GovGuam and Baird for the Judiciary of Guam.
2

3             Accordingly, it is hereby ORDERED AND ADJUDGED that:

4             (1) Public Law 35-2 (“PL 35-2”) codified at 4 G.C.A. § 4302(c)(12) is declared

5                 unconstitutional as an improper delegation of legislative authority to a private entity in
6                 contravention to the Organic Act’s Vesting Clause and the Due Process Clause of the
7
                  Fourteenth Amendment; and
8
              (2) Defendant Edward Birn, in his official capacity as Director of the Department of
9
                  Administration, and Defendant Kristina L. Baird, in her official capacity as Administrator
10
                  of the Courts, as well as their council, agents, employees, representatives, departments, and
11
                  commissions, are permanently enjoined from enforcing, applying, and/or implementing PL
12

13
                  35-2.

14            Pursuant to Federal Rule of Civil Procedure 54(b), the Court expressly finds that there is no

15   just reason for delay of the entry of judgment. The Clerk is directed to enter this declaratory judgment

16   in Plaintiff’s favor as to the First and Fourth Causes of Action in this matter.1
17
              IT IS SO ORDERED this 25th day of May, 2021.
18

19
                                                                  RAMONA V. MANGLONA
20
                                                                  Designated Judge
21

22   1
       The Second (Substantive and Procedural Due Process) and Third (Equal Protection) Causes of Action were previously
     dismissed for Plaintiff’s failure to state a claim upon which relief can be granted. (ECF No. 48.) The Fifth Cause of Action
23   for attorney’s fees pursuant to 42 U.S.C. §1988 is the sole remaining claim that remains.

24                                                                3




                   Case 1:19-cv-00126 Document 153 Filed 05/25/21 Page 3 of 3
